DETAILED ACTION
The concurrent preliminary amendment has been entered.
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the vortex generator 42 in Figure 24 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the subcombination of a “heat exchanger,” whereas claim 10 recites the combination of a “refrigeration cycle apparatus” with the “heat exchanger.”
Regarding claim 15, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 14 recites the subcombination of a “heat exchanger,” whereas claim 15 recites the combination of a “refrigeration cycle apparatus” with the “heat exchanger.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpelaar (3,190,352).
	Figures 1-2 discloses a heat exchanger 10, comprising a plurality of heat exchange members 4 arranged in a first direction (diagonally bottom left to top right in Figure 2) so as to be spaced apart from each other,
wherein each of the plurality of heat exchange members (11, 16) includes:
a heat transfer pipe 11 extending in a second direction (vertically in Figure 2) intersecting with the first direction; and
a heat transfer plate 16 provided to the heat transfer pipe 11 along the second direction, wherein the heat transfer plate 16 includes an extending portion 18 extending away from the heat transfer pipe 11 in a third direction (diagonally bottom right to top left in Figure 2) intersecting with each of the first direction and the second direction, 
wherein the heat transfer plate 16 is a member formed separately from the heat transfer pipe 11, and
wherein the heat transfer pipe 11 is a flat pipe.
Regarding claim 2, Figure 2 discloses the heat transfer plate 16 is joined to the flat pipe 11 through a joining member 22 therebetween.

wherein the extending portion 18 extends from an end of the curved portion 17.
Regarding claim 7, Figure 2 discloses a heat transfer fin 12 connected between adjacent ones of the plurality of heat exchange members (11, 16).
Regarding claim 11, Figure 2 discloses the flat pipe 11 has a long axis (diagonally bottom right to top left) and a short axis (diagonally bottom left to top right) on a cross section orthogonal to the second direction (vertically),
wherein the heat transfer plate 16 includes a heat transfer plate main body portion 17 overlapping a portion of an outer peripheral surface of the flat pipe 11 along a direction of the long axis, and
wherein the extending portion 18 extends from the heat transfer plate main body portion 17.
Regarding claim 12, Figure 2 discloses the heat transfer plate main body portion 17 has a curved portion configured to cover an outer peripheral surface of the flat pipe 11, and
wherein the extending portion 18 extends from an end of the curved portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpelaar (3,190,352) in view of Fujino et al. (JP 2006-112731).
Simpelaar discloses all the claimed limitations except the extending portion has a portion configured to suppress heat conduction through the extending portion.
Fujino et al. (Figure 1) discloses a heat exchanger 1 comprising a plurality of heat exchange members 4 arranged in a first direction (horizontally) so as to be spaced apart from each other,
wherein each of the plurality of heat exchange members 4 (Figure 13) includes:
a heat transfer pipe 41 (vertically) extending in a second direction intersecting with the first direction; and
a heat transfer plate 42A provided to the heat transfer pipe 41 along the second direction, wherein the heat transfer plate 42A includes an extending portion extending away from the heat transfer pipe 41 in a third direction intersecting with each of the first direction and the second direction, 
wherein the heat transfer plate 42A is a member formed separately from the heat transfer pipe 41, and
the extending portion has a portion 45a for the purpose of promoting heat transfer (paragraphs 21-22).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Simpelaar the extending portion has a heat resistance portion 45a for the purpose of promoting heat transfer as recognized by Fujino et al..  Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the recitation “heat resistance portion configured to suppress heat conduction through the extending portion” merely sets forth an intended use or function of a “portion” or structure.  However, the portion 45a of Fujino et al. is structurally similar to the instant invention (Figures 18-19).
Regarding claim 5, Figure 1 of Fujino et al. disclose header tanks 2A, 2B to which the plurality of heat exchange members 4 are connected,
wherein ends of the heat transfer pipe 41 of each of the plurality of heat exchange members 4 project from the heat transfer plate 42A in the second direction, and
wherein the ends of the heat transfer pipe 41, which project from the heat transfer plate 42A, are inserted into spaces inside the header tanks 2A, 2B, respectively to facilitate fluid communication.
Regarding claim 6, Figure 6 (annotated, next page) of Fujino et al. discloses the plurality of heat exchange members 4 include:
a plurality of first heat exchange members 4 arranged in a first line; and a plurality of second heat exchange members 4 arranged in a second line located at a position distant from the first line in the third direction (horizontally),
wherein, when viewed along the third direction, each of the plurality of second heat exchange members is arranged between adjacent ones of the plurality of first heat exchange members.


    PNG
    media_image1.png
    508
    807
    media_image1.png
    Greyscale


Claim(s) 8-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpelaar (3,190,352) in view of Jensen (2003/0150226).
The device of Simpelaar lacks a vortex generator arranged on a windward side of the plurality of heat exchange members (11, 16) in the third direction.
Jensen (Figure 3) discloses an apparatus 100 comprising a heat exchanger 220 (120 in Figure 2) and a vortex generator (paragraph 35, i.e. baffles 266 in paragraph 40) arranged on a windward side thereof for the purpose of increasing the heat transfer rate.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Simpelaar a vortex generator arranged on a windward side of the heat exchanger in the third direction for the purpose of increasing the heat transfer rate as recognized by Jensen.

Regarding claim 10, as best understood, Figure 2 of Jensen discloses the heat exchanger 220 (120) is part of a refrigeration cycle apparatus 100 to facilitate heat exchange.
Regarding claim 14, as applied to claims 1 and 8 above, the claim limitations are met.
Regarding claim 15, as best understood, as applied to claim 10 above, the claim limitations are met.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpelaar (3,190,352) in view of Steenstrup (2,281,299).
The device of Simpelaar further discloses in Figure 2, a thickness direction of the flat heat transfer pipe 11 matches with the first direction,
wherein an outer peripheral surface of the flat pipe 11 includes a first thickness-direction end surface (i.e. left flat side) and a second thickness-direction end surface (i.e. right flat surface), which are opposed to each other in the thickness direction of the flat pipe 11,
wherein the heat transfer plate 16 has a heat transfer plate main body portion overlapping the first thickness-direction end surface,
wherein the heat transfer plate main body portion has a curved portion configured to cover the outer peripheral surface of the flat pipe 11,
wherein the extending portion 18 extends from an end of the curved portion;
but does not disclose the extending portion 18 is arranged in alignment with a position of the second thickness-direction end surface (i.e. right flat surface) in the thickness direction of the flat pipe 11.

a heat transfer pipe 12 extending in a second direction (horizontally in Figure 1); and
a heat transfer plate 13 provided to the heat transfer pipe 12 along the second direction, wherein the heat transfer plate 13 includes an unlabeled extending portion (extremity) extending away from the heat transfer pipe 12 in a third direction (vertically) intersecting with the second direction, 
wherein the heat transfer plate 13 is a member formed separately from the heat transfer pipe 12, and
wherein an outer peripheral surface of the pipe 12 includes a first thickness-direction end surface (i.e. top side in Figure 2) and a second thickness-direction end surface (i.e. bottom side in Figure 2), which are opposed to each other in a thickness direction (vertically in Figure 2) of the pipe 12,
wherein the heat transfer plate 13 has a heat transfer plate main body portion overlapping the first thickness-direction end surface,
wherein the heat transfer plate main body portion has a curved portion configured to cover the outer peripheral surface of the pipe 12,
wherein the extending portion extends from an end of the curved portion; and
wherein the extending portion is arranged in alignment with a position of the second thickness-direction end surface (i.e. bottom side in Figure 2) in the thickness direction of the pipe 12 for the purpose of providing improved retention of the heat transfer plate 13 to the pipe 12.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Simpelaar the extending portion is arranged in alignment with a position of the second thickness-direction end surface in the thickness direction of the pipe for the purpose of providing improved retention of the heat transfer plate to the pipe as recognized by Steenstrup.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763